Title: C. W. F. Dumas to the Commissioners, 5 May 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Messieurs
       Lahaie 5e. May 1778
      
      J’ai l’honneur de vous envoyer ci-joint la Traduction de deux Lettres Allemandes, que j’ai reçues Samedi passé, et ce matin, de Berlin et de Hambourg. Le gd. F——r en a fait fixer copie aussi pour l’envoyer à sa maison. J’ai reçu, d’un autre côté 3 bulletins des affaires de france, du 10, 15 et 20 Avril. J’enjoindrois volontiers copie ici, car il y a des choses curieuses, mordantes, et méchantes peut-être: mais c’est précisément pour cette raison que je n’ose risquer le paquet; car on ouvre quelquefois les Lettres en france; et je ne voudrois commettre ni vous, Messieurs, ni moi. Vous êtes d’ailleurs sur les lieux, et à même de savoir toutes les tracasseries, et tout ce qui se passe, aussi bien, et peutetre mieux que mon Correspondant.
      Dans ce moment je reçois l’honoré vôtre du 30 Avril. Je finis done celle-ci ex abrupts, pour aller ajuster les Flutes, d’abord avec le gd. F——r, et puis avec notre ami d’Amsterdam, qui arrive ce soir. Je suis, avec un vrai respect, & pour toujours Messieurs Votre très humble & très obéissant serviteur
      
       D
      
     